Attorney Grievance Commission of Maryland v. David Peter Buehler, Miscellaneous
Docket AG No. 12, September Term, 2014.

ATTORNEY DISCIPLINARY PROCEEDINGS – RECIPROCAL DISCIPLINE –
DISBARMENT: Disbarment is the appropriate sanction in a reciprocal discipline action
involving an attorney who was suspended from the practice of law for six months in
Virginia for making repeated misrepresentations to the court, failing to appear at scheduled
hearings, and bringing a baseless proceeding, who then failed to notify Bar Counsel of
discipline imposed against him in another jurisdiction. Such conduct violated MLRPC
1.3(a), 3.1, 3.3(a)(1), 3.4(c), 4.4, 8.4(c) and (d), and Maryland Rule 16-773(a).
Argued: December 5, 2014

                               IN THE COURT OF APPEALS

                                    OF MARYLAND




                                 Misc. Docket AG No. 12

                                  September Term, 2014




                           ATTORNEY GRIEVANCE COMMISSION
                                   OF MARYLAND

                                           v.

                                DAVID PETER BUEHLER



                                      Barbera, C.J.
                                      Harrell
                                      Battaglia
                                      Greene
                                      Adkins
                                      McDonald
                                      Watts,

                                         JJ.



                                  Opinion by Adkins, J.



                                 Filed: January 26, 2015
       In this reciprocal attorney discipline action, the Attorney Grievance Commission of

Maryland (“AGC”), acting through Bar Counsel, asks us to disbar or suspend indefinitely

David Peter Buehler. On February 21, 2014, the Virginia State Bar Disciplinary Board

(“Board”) ordered that Buehler be suspended for six months.

       After a determination by a Subcommittee of the Second District of the Virginia State

Bar, the matter came before a panel of the Board, where Buehler represented himself. The

Virginia State Bar presented evidence, and Buehler stipulated to the facts below.

      THE BOARD’S FINDINGS OF FACT AND CONCLUSIONS OF LAW

       As an attorney licensed to practice in Maryland and Virginia, Buehler represented

Jill Sozio in matters related to her business, Jill’s Deli, Bakery & Grill. In June 2011, SEI

Realty, L.L.C. (“SEI”) filed an unlawful detainer action (the “Unlawful Detainer Case”)

against Sozio for unpaid rent of $1,257.54 and possession of the premises related to Sozio’s

lease of space in a Norfolk, Virginia, shopping center for the operation of her business.

The following month, Buehler filed two actions in the Norfolk Circuit Court on behalf of

Sozio against the former directors, officers, and owners of both Hampton Roads

Enterprises, Inc.—the owners of the premises at the time Sozio had executed the lease—

and Suburban Asset Management Corp.—the agent and management company for the

shopping center (collectively with SEI, the “Shopping Center”). In the first action (the

“Injunction Case”), Sozio requested “injunctive relief in the form of an order allowing her

access to the [p]remises to retrieve her personal property.” In the other action (the

“Damages Case”), Sozio sought $1,550,000 for breach of lease, wrongful eviction,

conversion, tortious interference, and lost profits.
                                   The Injunction Case

       On July 19, 2011, the Norfolk Circuit Court entered an Agreed Order in the

Injunction Case, granting Sozio access to the property to retrieve her personal property and

ordering her to surrender possession by July 31. In August, the Shopping Center filed a

motion requesting that: (1) Sozio show cause why she should not be held in contempt for

failing to comply with the terms of the Agreed Order; (2) the Shopping Center be allowed

to proceed with the Unlawful Detainer Case; (3) the injunction be dismissed; and (4) the

Shopping Center receive attorneys’ fees and costs. Shane L. Smith, counsel for the

Shopping Center, noticed a hearing1 on the motion for September 1, 2011, but Buehler

failed to appear. As a result, the Circuit Court entered an order granting the motion.

       Four weeks later, Buehler filed a response to the Order to Show Cause, requesting

that the September 1 order be vacated and representing that he did not receive the Order

until September 27, “apparently due to the postal carrier’s inability to access his mailbox.”

But he failed to disclose that the Shopping Center had sent the Order by both mail and

email. After the Circuit Court entered an order awarding the Shopping Center $2,135 in

attorneys’ fees, Sozio moved that the show cause order be lifted and the request for

attorneys’ fees be denied. In an October 26 letter to the presiding judge and court clerk,

Buehler stated that he received a copy of the July 19 Agreed Order in September, and that

although he had provided Smith with a “signed sketch order” dismissing the injunction


       1
        To “notice a hearing” is to prepare and send a pleading to both the court and
opposing counsel reflecting the motion, date, and time. Usually, this is done after counsel
have conferred to agree on a date approved by the court. See Norfolk Circuit Court Local
Rule 2(A)(3)(a).
                                             2
case, the sketch order was never submitted for entry. Smith refuted this assertion, and

when asked to do so, Buehler failed to provide proof that he had sent the sketch order.

After Buehler failed to notice a hearing for Sozio’s motion requesting that the show cause

order be lifted and the fees dismissed, Smith noticed the pleading for hearing on January

31, 2012. When Buehler did not appear at the hearing, the court denied Sozio’s requested

relief.

                                     The Damages Case

          The Shopping Center filed multiple motions in response to Sozio’s suit for damages.

Although he had not requested the Shopping Center’s consent to extend the deadline for

responding to these motions, Buehler filed a motion for extension of time with the Circuit

Court, stating that he was “seeking to determine if counsel for [the Shopping Center] will

oppose this extension, but has not as of yet received a response.” In an effort to file an

endorsed scheduling order prior to the November 10 scheduling conference, Smith

attempted to determine Buehler’s availability for trial, but was unsuccessful. When

Buehler filed a Memorandum of Lis Pendens on behalf of Sozio, SEI filed a motion for

leave to intervene, to quash, and for sanctions. SEI contended that the Memorandum of

Lis Pendens was improperly filed because Sozio was not asserting an ownership interest

and because Sozio had not named the owners as defendants. Buehler did not file a written

response. Following a hearing on the matter, the court granted SEI’s motion to quash and

awarded attorneys’ fees.

          After Smith prepared and sent to Buehler an order containing the rulings and a

scheduling order setting trial dates in June, Buehler returned a facsimile transmission of

                                               3
both orders bearing his signature. Despite requests, Buehler failed to return orders bearing

an original signature, further delaying proceedings. In February 2012, Buehler filed a

motion for nonsuit and—one week later—a motion to withdraw as counsel.

                              The Unlawful Detainer Case

       Following trial of SEI’s Unlawful Detainer Case in September 2011, the Norfolk

General District Court entered judgment in favor of SEI for both unpaid rent and possession

of the property. Sozio appealed, and when Buehler again failed to provide his availability

for trial, Smith filed a motion to set the trial date and enter a scheduling order.

Notwithstanding that Smith sent a Notice of Hearing via mail and email, Buehler did not

appear at the hearing on SEI’s motion. On December 12, 2011, Smith sent Buehler copies

of the orders, including the orders setting trial for February 2, 2012. In response, “[b]y

letters dated January 26, 2012, [Buehler] stated that he had just discovered the unlawful

detainer case was set for trial on February 2, 2012, was not aware a scheduling conference

had taken place, and had not received the scheduling order.” He filed a motion for

continuance on February 2, asserting the same. The court denied the motion and “granted

SEI’s motion to exclude Sozio from presenting any testimony or other evidence other than

for rebuttal or impeachment based on her non-compliance with the filing deadlines in the

scheduling order.” Following trial, the court entered judgment in favor of SEI. Shortly

thereafter, Buehler moved for leave to withdraw as counsel.




                                             4
                                     Virginia Sanction

      The Board determined that Buehler violated Virginia State Bar Rules of

Professional Conduct (“VSBRPC”) 1.3(a)2, 3.13, 3.3(a)(1)4, 3.4(g)5, 4.46, and 8.4(c)7. It



      2
          VSBRPC 1.3(a) mirrors MLRPC 1.3(a) and provides:
             A lawyer shall act with reasonable diligence and promptness
             in representing a client.
      3
          VSBRPC 3.1 resembles MLRPC 3.1 and provides:
             A lawyer shall not bring or defend a proceeding, or assert or
             controvert an issue therein, unless there is a basis for doing so
             that is not frivolous, which includes a good faith argument for
             an extension, modification or reversal of existing law. A
             lawyer for the defendant in a criminal proceeding, or the
             respondent in a proceeding that could result in incarceration,
             may nevertheless so defend the proceeding as to require that
             every element of the case be established.
      4
          VSBRPC 3.3(a)(1) resembles MLRPC 3.3(a)(1) and provides:
             (a) A lawyer shall not knowingly:
             (1) make a false statement of fact or law to a tribunal.
      5
          VSBRPC 3.4(g) resembles MLRPC 3.4(c) and provides:
             A lawyer shall not:
                                          ***
             (g) Intentionally or habitually violate any established rule of
             procedure or of evidence, where such conduct is disruptive of
             the proceedings.

      MLRPC 3.4(c) provides:
          A lawyer shall not:
                                             ***
               (c) knowingly disobey an obligation under the rules of a
               tribunal except for an open refusal based on an assertion that
               no valid obligation exists[.]
      6
          VSBRPC 4.4 resembles MLRPC 4.4 and provides:
             In representing a client, a lawyer shall not use means that have
             no purpose other than to embarrass, delay, or burden a third
                                              5
then imposed a six month suspension, accepting the joint recommendation for sanction

made by the Virginia State Bar and Buehler. Buehler neither appealed the sanction to the

Supreme Court of Virginia, nor notified Maryland Bar Counsel that he had been sanctioned

in Virginia.

                      MARYLAND DISCIPLINARY PROCEEDING

       The Clerk of the Virginia Disciplinary System notified the AGC of Buehler’s

sanction. Bar Counsel subsequently filed a Petition for Disciplinary or Remedial Action

on May 22, 2014. In addition to the MLRPC analogs to the VSBRPC the Board found

Buehler to have violated—1.3(a), 3.1, 3.3(a)(1), 3.4(c), 4.4, and 8.4(c)—Bar Counsel

contended that Buehler’s conduct also violated MLRPC 8.4(d)8 and Maryland Rule 16-

773(a)9.


                person, or use methods of obtaining evidence that violate the
                legal rights of such a person.
       7
           VSBRPC 8.4(c) resembles MLRPC 8.4(c) and provides:
              It is professional misconduct for a lawyer to:
                                           ***
              (c) engage in conduct involving dishonesty, fraud, deceit or
              misrepresentation[.]
       8
           MLRPC 8.4(d) provides:
              It is professional misconduct for a lawyer to:
                                           ***
              (d) engage in conduct that is prejudicial to the administration
              of justice[.]
       9
           Maryland Rule 16-773(a) provides:
               (a)     Duty of Attorney. An attorney who in another
               jurisdiction (1) is disbarred, suspended, or otherwise
               disciplined, (2) resigns from the bar while disciplinary or
               remedial action is threatened or pending in that jurisdiction, or
                                               6
       This Court issued a Show Cause Order as to why corresponding discipline should

not be imposed. In its response, Bar Counsel argued that corresponding discipline would

be inconsistent with Maryland precedent and urged the Court to impose either indefinite

suspension or disbarment, stating: “[Buehler’s] conduct involved several instances of

misrepresentations, by both omission and commission, to a Court in Virginia in addition to

other unethical conduct involving delay and obstruction of the proceedings.” Bar Counsel

also directed the Court’s attention to aggravating factors, citing a pattern of misconduct

and multiple offenses. Furthermore, Bar Counsel highlighted Buehler’s failure to notify

Bar Counsel of his Virginia sanction, additional misconduct the Board had not considered.

       Buehler did not respond to the Petition for Disciplinary or Remedial Action or the

Show Cause Order and failed to appear at the December 5, 2014 hearing on the matter

before this Court.

                                        DISCUSSION

                                     Standard of Review

       We recently explained:

                In reciprocal discipline cases, we generally treat the findings
                of fact and conclusions of law of the sister jurisdiction as
                conclusive evidence of the attorney’s misconduct. Att’y
                Grievance Comm’n v. Gordon, 413 Md. 46, 54–55, 991 A.2d
51, 56 (2010); see Md. Rule 16-773(g)[10]. We are not

                (3) is placed on inactive status based on incapacity shall inform
                Bar Counsel promptly of the discipline, resignation, or inactive
                status.
       10
            Md. Rule 16-773(g) Conclusive effect of adjudication.
               Except as provided in subsections (e)(1) and (e)(2) of this Rule,
               a final adjudication in a disciplinary or remedial proceeding by
                                               7
             required, however, to impose the identical sanction as our sister
             jurisdiction. See Att’y Grievance Comm’n v. Weiss, 389 Md.
531, 546, 886 A.2d 606, 615 (2005).

                                          ***

             “[W]e are concerned with what sanction a lawyer in Maryland
             could expect in response to similar conduct, were it to have
             occurred in Maryland.” Gordon, 413 Md. at 56, 991 A.2d at
             57. Therefore, “we are duty bound to look not only to the
             sanction imposed by the other jurisdiction but to our own cases
             as well. The sanction will depend on the unique facts and
             circumstances of each case, but with a view toward consistent
             dispositions for similar misconduct.” Id. (citation and internal
             quotation marks omitted).

Att’y Grievance Comm’n v. Poverman, 440 Md. 588, 599, 103 A.3d 667, 673–74 (2014).

                                  MLRPC Violations

      As discussed supra, the Board concluded that Buehler violated VSBRPC 1.3(a), 3.1,

3.3(a)(1), 3.4(g), 4.4, and 8.4(c). These rules mirror or closely resemble MLRPC 1.3(a),

3.1, 3.3(a)(1), 3.4(c), 4.4, and 8.4(c). We conclude Buehler also violated MLRPC 8.4(d)

by repeatedly failing to attend hearings on behalf of Sozio, see Att’y Grievance Comm’n v.

Dominguez, 427 Md. 308, 325–26, 47 A.3d 975, 985 (2012), and Maryland Rule 16-773(a)

by failing to notify the AGC of his Virginia sanction, see Att’y Grievance Comm’n v.

Scroggs, 387 Md. 238, 254, 874 A.2d 985, 995 (2005). We must determine what sanction


             another court, agency, or tribunal that an attorney has been
             guilty of professional misconduct or is incapacitated is
             conclusive evidence of that misconduct or incapacity in any
             proceeding under this Chapter. The introduction of such
             evidence does not preclude the Commission or Bar Counsel
             from introducing additional evidence or preclude the attorney
             from introducing evidence or otherwise showing cause why no
             discipline or lesser discipline should be imposed.
                                            8
an attorney “could expect in response to [these violations] were [they] to have occurred in

Maryland.” Gordon, 413 Md. at 56, 991 A.2d at 57. In making this determination, we

consider any aggravating or mitigating factors. See Att’y Grievance Comm’n v. Whitehead,

405 Md. 240, 261–64, 950 A.2d 798, 811–13 (2008).11



       11
            Aggravating factors include:
               (a)    prior disciplinary offenses;
               (b)    dishonest or selfish motive;
               (c)    a pattern of misconduct;
               (d)    multiple offenses;
               (e)    bad faith obstruction of the disciplinary proceeding by
                      intentionally failing to comply with rules or orders of
                      the disciplinary agency;
               (f)    submission of false evidence, false statements, or other
                      deceptive practices during the disciplinary process;
               (g)    refusal to acknowledge wrongful nature of conduct;
               (h)    vulnerability of victim;
               (i)    substantial experience in the practice of law;
               (j)    indifference to making restitution;
               (k)    illegal conduct, including that involving the use of
                      controlled substances.

American Bar Association, Standards for Imposing Lawyer Sanctions, § 9.22 (1992),
reprinted in Compendium of Professional Responsibility Rules and Standards (2014).

       Mitigating factors include:
             (a)     absence of a prior disciplinary record;
             (b)     absence of a dishonest or selfish motive;
             (c)     personal or emotional problems;
             (d)     timely good faith efforts to make restitution or to rectify
                     consequences of misconduct;
             (e)     full and free disclosure to disciplinary board or
                     cooperative attitude toward proceedings;
             (f)     inexperience in the practice of law;
             (g)     character or reputation;
             (h)     physical disability;
             (i)     mental disability or chemical dependency including
                     alcoholism or drug abuse when:
                                              9
                                   Maryland Sanction

       Bar Counsel contends that Buehler’s actions warrant disbarment because they

consist of a pattern of misconduct and multiple violations of the MLRPC. Specifically,

Bar Counsel charges Buehler with repeatedly making misrepresentations to Virginia courts

and the AGC and repeatedly failing to appear at court proceedings.

       Buehler’s gravest transgressions are his repeated misrepresentations. “[C]andor by

a lawyer, in any capacity, is one of the most important character traits of a member of the

Bar. . . . When a lawyer lies to a tribunal, he or she violates a norm that warrants

disbarment.” Att’y Grievance Comm’n v. Fader, 431 Md. 395, 438, 66 A.3d 18, 43 (2013)

(alteration in original) (internal quotation marks and citation omitted). Furthermore,

“disbarment is the appropriate sanction when an attorney has engaged in ‘repeated material

misrepresentations that constitute a pattern of deceitful conduct, as opposed to an isolated


                     (1) there is medical evidence that the respondent
                          is affected by a chemical dependency or
                          mental disability;
                     (2) the chemical dependency or mental disability
                          caused the misconduct;
                     (3) the respondent’s recovery from the chemical
                          dependency or mental disability is
                          demonstrated by a meaningful and sustained
                          period of successful rehabilitation; and
                     (4) the recovery arrested the misconduct and
                          recurrence of that misconduct is unlikely;
              (j)    delay in disciplinary proceedings;
              (k)    imposition of other penalties or sanctions;
              (l)    remorse;
              (m)    remoteness of prior offenses.

American Bar Association, Standards for Imposing Lawyer Sanctions, § 9.32 (1992),
reprinted in Compendium of Professional Responsibility Rules and Standards (2014).
                                            10
instance[.]’” Att’y Grievance Comm’n v. Steinberg, 395 Md. 337, 373, 910 A.2d 429, 450

(2006) (quoting Att’y Grievance Comm’n v. Lane, 367 Md. 633, 647, 790 A.2d 621, 629

(2002)).

       Here, Buehler misled Virginia courts on multiple occasions, claiming that he had

not received notice of scheduled hearings when indeed he had. This sanctionable behavior

occurred at least three times. Furthermore, upon receiving a six month suspension from

the Virginia State Bar, Buehler committed a misrepresentation by omission, failing to

notify the AGC of his Virginia sanction.

       It is also significant that Buehler repeatedly failed to appear at hearings and

frequently delayed the judicial process. “We have said in applying MLRPC 1.3 that this

Court has consistently regarded neglect and inattentiveness to a client’s interests to be [an

ethical violation] warranting the imposition of some disciplinary sanction.”            Att’y

Grievance Comm’n v. Garrett, 427 Md. 209, 223, 46 A.3d 1169, 1177 (2012) (alteration

in original) (internal quotation marks and citations omitted). Buehler’s conduct was similar

to that in Garrett. There, this Court disbarred an attorney for “failing to appear for a

scheduled hearing and not communicating with the court, client, or opposing counsel

during the two weeks preceding the hearing.” Id. at 221, 46 A.3d at 1176. Buehler, on

more than one occasion, failed to attend hearings and conferences and later attempted to

undo that ethical lapse by claiming that he had no knowledge of their existence. This

pattern of misconduct when viewed in the context of Buehler’s other violations warrants

disbarment.



                                             11
      Accordingly, we conclude that disbarment is the appropriate sanction when an

attorney makes repeated misrepresentations to the court, fails to appear at scheduled

hearings, brings a baseless proceeding, and fails to notify Bar Counsel of discipline

imposed against him in another jurisdiction. For these reasons, we entered the December

10, 2014 per curiam order disbarring Respondent and awarding costs against him.




                                          12